Citation Nr: 1517486	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  12-35 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the claimed residuals of a right wrist injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran had two months of basic training in 1984.  He served on active duty for training from June 1985 to August 1985 and he served on active duty from August 1990 to July 1991.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied service connection for fractured right wrist pulsating pain and stiffness.  For the sake of clarity, the issue has been recharacterized as shown on the cover page of this Remand.

In June 2014, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The VLJ who conducted the hearing noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support of his claim and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

In addition to the paper claims file, there is an electronic record which includes a Virtual VA (VVA) electronic claims file and the Virtual Benefits Management System (VBMS).  The documents in the VBMS and VVA files have been reviewed.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks service connection for the residuals of a right wrist injury.  

The Veteran asserts that he fractured his right wrist during basic training in 1984.  At his personal hearing in June 2014, the Veteran clarified that he served in basic training at Fort McClellan, Alabama in 1984, prior to his active duty for training at Fort Lee from June 1985 to August 1985.  See June 2014 Board Hearing Transcript, pp. 6-7.

According to a January 2011 Formal Finding on the Unavailability of Records memorandum, the RO requested the Veteran's service treatment records for his 1985 period of active service and his 1990-1991 period of active service; however, the only service treatment records that have been located for this Veteran are his dental records from August 1990 to July 1991.  In his January 2012 Notice of Disagreement (NOD), and at his personal hearing in June 2014, the Veteran reported that the injury occurred during the summer of 1984 at basic training at Fort McClellan, but the RO did not request any records for this time period.  

The RO specifically requested the Veteran's service treatment records, as well as records directly from Fort McClellan and Hunter Army Air Field Hospitals because the Veteran indicated that he was treated at those facilities for residuals of his right wrist injury.  However, the search for those records only included the period from June 1985 to August 1985 and the Veteran specifically clarified at his personal hearing in June 2014 that the injury occurred in basic training in 1984, not 1985.  A review of the Veteran's DD Form 214 from his period of service from June 1985 to August 1985 illustrates that the Veteran had a two-month period of "prior active service," which the Veteran asserts was his period of basic training during the summer of 1984.  Because the RO did not search for hospital records under the correct dates, another search is necessary.  

The Veteran had not provided evidence of a current disability; however, following the Veteran's personal hearing in June 2014, he submitted a photograph of a young man with a cast on his right arm/hand/wrist which was received at the RO in July 2014 and added to the electronic VBMS record.  The Veteran asserts that he is the young man in the photograph and that it was taken shortly after the injury in 1984.  The Veteran also submitted lay statements from two people who claim to recall that the Veteran injured his right hand/wrist during service and that it had been casted.  Finally, the Veteran also submitted a statement from a private doctor who confirmed that the Veteran had been seen for right hand pain in July 2014.  An x-ray was ordered and medication was prescribed.  The lay statements and the doctor's memorandum were received in July 2014 and they are also located in the electronic VBMS file.  

Given the possibility of a current disability, the newly submitted evidence that the Veteran may have injured his right wrist in basic training in 1984, and the possibility that the Veteran's right hand pain may be associated with the claimed in-service injury, the Veteran must be provided with a VA examination.  VA must provide a medical examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014).  The third prong, which requires evidence that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Mclendon, 20 Vet. App. at 83.  

All outstanding pertinent medical records should be obtained, including, but not limited to private x-rays from 2014 of the Veteran's right wrist/hand; and all hospital/clinical records from 1984 from Fort McClellan, Hunter Army Airfield Hospital, and Winn Army Community Hospital.

Accordingly, the case is REMANDED for the following action:

1.  Contact all possible sources in an attempt to obtain, to the extent possible, the Veteran's service treatment records for his period of basic training during the summer of 1984 (not 1985).  This search should include Fort McClellan, Hunter Army Airfield Hospital and Winn Army Community Hospital.  [It is noted that the Veteran reports having served with the U.S. Army Reserve from 1984 to 1994 and he testified he was discharged at the 461st Personnel Service Company, Dauphene Street, East Point Georgia.] 

2.  Obtain verification of the Veteran's dates of basic training in 1984 at Fort McClellan, Alabama.  

3.  With appropriate authorization from the Veteran, obtain and associate with the claims file or electronic record, all available recent private medical records dated from June 2014 concerning treatment received by the Veteran for right hand/wrist pain, not already associated with the claims file, including but not limited to x-ray findings and treatment records from Petersburg Health Care Alliance.  (See July 2014 memorandum from Dr. L located in the VBMS file).  

4.  After completion of Directives 1 to 3 above, schedule the Veteran for a VA examination to determine the current nature and likely etiology of his right wrist/hand pain and whether there is evidence of an old fracture.  All indicated x-rays and laboratory tests should be completed.  The claims file and the electronic record, including a copy of this remand, should be made available to the examiner for review in conjunction with the examination.  Based on a review of the entire record, including, but not limited to, the Veteran's reported history, the service treatment records and post-service treatment records, the examiner should opine as to whether it is at least as likely as not (a 50 percent or higher likelihood) that the Veteran's current right hand/wrist disability, if any, had its onset, or is otherwise related in any way to, the claimed in-service  wrist injury.  The Veteran has credibly reported that he injured his right hand/wrist in basic training in 1984 and he has provided a photograph of himself during that time period with a cast on his right hand/arm.  A complete rationale should accompany all opinions expressed.

The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  Then, readjudicate the Veteran's claim for entitlement to service connection for the residuals of a right hand/wrist injury.  If the action taken is adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

